EXHIBIT 10.5

AFLAC INCORPORATED 1997 STOCK OPTION PLAN
OFFICER STOCK OPTION AGREEMENT
(NON-QUALIFYING STOCK OPTION)
Non-Transferable


AFLAC INCORPORATED
Columbus, Georgia 31999
(hereinafter called "the Company")


<Name>



The Company's Board of Directors hereby grants to <Name> (hereinafter called the
"Grantee") the option to purchase <nqgranted> shares of common stock of the
Company at the price of <nqprice> per share, under the terms and conditions of
this Stock Option Agreement and subject to the terms of the AFLAC Incorporated
1997 Stock Option Plan (the "Plan") adopted by the Company's Board of Directors
on February 11, 1997, adopted by the shareholders on May 5, 1997. Terms not
defined herein shall have the meanings ascribed to them in the Plan.



1.

Grant of the Option

. This Option is granted effective as of <nqdate> (the "Date of Option Grant").
The Number of Option Shares and the exercise price per share of the Option are
subject to adjustment from time to time as provided in Section XIX of the Plan.
   

2.

Status of the Option

. This Option is not intended to qualify as an "Incentive Stock Option" ("ISO")
(within the meaning of Section 422 of the US Internal Revenue Code of 1986, as
amended) (the "Code").          

3.

Term of the Option

. This Option shall terminate and may no longer be exercised on the first to
occur of (a) the date ten (10) years after the Date of Option Grant (the "Option
Term Date"), (b) the last date for exercising the Option following termination
of the Grantee's employment with the Company as described in paragraph 5 (b)
below, or (c) upon a corporate reorganization as described in Section XXIII of
the Plan.          

4.

Non-assignability

. Options shall not be transferable by the Grantee except by transfers pursuant
to domestic relations orders, by will or the laws of descent and distribution,
and during the Grantee's lifetime shall be exercisable only by the Grantee. In
the case of transfers pursuant to domestic relations orders, due to the
non-employment by the Company of such spouse, both ISO and Non-Qualifying ("NQ")
Options covered by such orders will not be surrendered to the Company, but will
be amended by such orders and that the spouse's portion of such Options, which
are covered by such Orders, will be treated as NQ Options, but will not be
available for the withholding of shares for the payment of federal and state
taxes as pursuant to Article XV of the Plan. Options transferred by will or by
the laws of descent and distribution may be exercised after the Grantee's death
only by his or her executor(s) or administrator(s), or by the person who
acquired the right to exercise such Options by bequest or inheritance or by
reason of the death of the Grantee.          

5.

Exercisability and Duration of the Option

.            

(a)

Right to Exercise

. Unless otherwise determined by the Committee and set forth upon the attached
Notice of Grant of Stock Options and Stock Option Agreement, this Option shall
be exercisable immediately on the Date of Option Grant.                      

(b)

Duration of the Option

. This Option will automatically and without notice terminate and become null
and void on the earliest to occur of the following:              

1.

Ten years from the Option Term Date or;

             

2.

A.

Upon the termination of a Grantee's employment for cause, any unexercised
Options subject to this Option Agreement will immediately expire upon notice of
such termination.

               

B.

Upon the voluntary termination of a Grantee's employment with the Company (or
any subsidiary of the Company), for any reason other than death, disability or
retirement, Options subject to this Option Agreement not then exercisable
(unvested) shall expire immediately on the date of such termination, and Options
to the extent then exercisable (vested) may be exercised until the expiration of
the three-month period following the date of termination, at which time any
unexercised Options subject to this Option Agreement will expire, unless the
Grantee has accumulated 15 years of credited service with the Company. When the
Grantee has 15 years of credited service, vested options will remain exercisable
until the expiration of their original ten-year term.

               

C.

Upon the termination of a Grantee's employment by the Company (or any subsidiary
of the Company), for reason of death, or becoming disabled (within the meaning
of Section 422 (c)(6) of the Code), Options subject to this Option Agreement not
then exercisable (unvested) shall vest immediately on the date of such
termination and may be exercised along with other vested options until the end
of their original ten-year option term.

               

D.

In cases of voluntary termination where the Grantee retires from the Company at
their normal retirement age and with at least 5 years credited service as
provided in the Company's Pension Plan, qualifies for full retirement benefits
under the Company's Rule of Eighty (Rule of 80) as defined in the Company's
Pension Plan, or where the Grantee becomes a sales associate of the Company
(thereby becoming a sub-contractor of the Company), Options not then exercisable
(unvested) shall vest immediately and will remain exercisable until the end of
their original ten-year term.

           

(c)

Method of Exercise

. To exercise the Option as to all or any part of the shares covered thereby,
the Grantee (or after his or her death, the person authorized to exercise the
Option, as provided in paragraph 4 above, "Non-assignability", if unable to do
so in person), shall deliver written notice of such exercise to the Company
official designated by the Committee (or, in absence of such designation, the
Secretary of the Company). The notice shall identify the Option being exercised
and specify the number of shares being purchased. The date of receipt of such
notice shall be deemed the date of exercise. The notice of exercise shall be
accompanied by full payment of the amount of the aggregate purchase price of the
shares being purchased under the Option being exercised in a form permitted
under the terms of the Plan.            

(d)

Payment

. Payment in full of the purchase price for the shares purchased pursuant to the
exercise of this Option shall be made, in accordance with Article XVI of the
Plan, upon exercise of the Option. All shares sold under the 1997 Plan shall be
fully paid and non-assessable by one of the following methods.              

1.

Payment shall be made in cash (which may be borrowed in accordance with
Paragraph 2 below) or by tender of previously held Capital Stock, under
procedures established by the Committee pursuant to Article XVI (B) 3 of the
Plan. In such a case, the current fair market value of the shares tendered as of
the date of the Company's receipt of notice of exercise, given pursuant to
Paragraph 5 (C) herein, "Method of Exercise", shall be treated as payment of the
corresponding amount of the purchase price of the shares being acquired under
the Option.

             

2.

The Grantee may, upon exercise of this Option, borrow all or an established part
of the purchase price from the Company at an interest rate such that there is
neither a necessity to avoid "imputed interest" under Section 483 of the Code,
nor "foregone interest" under Section 7872 of the Code. The full amount borrowed
according to the terms and conditions established by the Secretary of the
Company in the "Employee Stock Option Note"; and related legal documents and
furthermore shall be subject to such requirements and procedures as the
Committee shall from time to time determine, consistent with applicable law or
regulations. All loans associated with said stock shall be paid in full
(interest plus principal) upon termination of employment (other than death,
total disability and/or retirement, and at the discretion of Secretary of the
Company in the case of a transfer between the employment of the Company or its
subsidiary and association with the Company or its subsidiary as a licensed
sales associate) with the Company, its subsidiaries or affiliate organizations
or upon the sale of any said stock.

             

3.

Upon exercise of this Option, subject to such additional administrative rules as
may be adopted by the Committee, the Grantee who will incur a federal, state or
local income tax liability as the result of the exercise of this Non-Qualifying
Stock Option may, at his or her option, elect to have the Company withhold, or
to transfer to the Company, on the date that the amount of such tax liability is
determined, shares of Capital Stock of the Company equal in market value to an
amount not exceeding the minimum required withholding amount payable under
federal, state and local marginal tax rates applicable to the Grantee and the
particular Option exercise transaction. The election must be made on or before
the date that the amount of tax to be withheld is determined.

             

4.

The value of the shares of Capital Stock to be withheld by, or transferred to,
the Company shall be valued based on the average of the high and low sale prices
of the Capital Stock as reported in the consolidated reporting system published
in the Wall Street Journal for such date of exercise or such other fair market
value as determined by the Committee, in its sole discretion on the date that
the amount of the tax is determined.

             

5.

The Secretary of the Company shall have full authority to direct the proper
officers of the Company to issue or transfer shares of Capital Stock pursuant to
the exercise of an Option granted under this Option Agreement. As soon as
practicable after its receipt of such notice and payment, the Company shall
cause the shares so purchased to be issued to the Grantee or to the person
authorized to exercise the Option after his or her death, as the case may be,
and shall promptly thereafter cause one or more certificates for such shares to
be delivered to such Grantee or other person. The holding periods referred to in
Section 6 herein; "Conditions on Grantee's Sale of Shares" shall be measured
from the date of issuance.

         

6.

Conditions on Grantee's Sale of Shares

.            

(a)

Unless the Company has filed an effective Registration Statement, pursuant to
the Securities Act of 1933, covering the shares offered under this Option, the
Grantee, upon purchasing shares shall be required to represent to the Company at
that time that he or she is acquiring such shares for investment purposes and
not with a view to their sale or distribution, and each certificate for such
shares shall have printed or stamped thereon appropriate language, as determined
by the Secretary of the Company.

           

(b)

The Secretary of the Company may, at his discretion, require the Grantee, on any
exercise of an Option granted thereunder or any portion thereof and as a
condition to the Company's obligation to accept the notice of exercise and to
deliver certificates representing the shares subject to exercise, to take such
action as is, in his sole judgment, necessary or prudent to insure that issuance
of the shares of Capital Stock pursuant to exercise of the Option will be in
compliance with applicable law.

         

7.

No Contract of Employment

. Nothing in this Stock Option Agreement, nor any action taken by the Secretary
of the Company related to his responsibilities associated with this Stock Option
Agreement shall create any right on the part of the Grantee or any other person
to enter into or continue in the employ of (or as a director) of the Company or
a Subsidiary Company, or affect the right of the Company to terminate the
Grantee's employment at any time, subject to the provisions of law or any
agreement for consulting services or contract of employment between the Company
or any Subsidiary Company and the Grantee.          

8.

No Rights as Shareholder

. The Grantee shall not have any voting or dividend rights or any other rights
of a shareholder in respect of any shares of Capital Stock covered by this
Option prior to the time that the Grantee's name is recorded on the Company's
shareholder ledger as the holder of record of such shares acquired pursuant to
an exercise of the Option.          

9.

Termination or Amendment

. The Board may terminate or amend the Plan and/or the Option at any time;
provided, however, that no such termination or amendment may adversely affect
the Option or any unexercised portion hereof without the consent of the Grantee.
         

10.

Applicable Law

. This Option Agreement shall be governed by, and construed in accordance with,
the laws of the State of Georgia, except to the extent that federal law is
controlling.          

11.

Subject to Plan

. Except as may be specifically set forth herein or upon the Notice of Grant of
Stock Options and Option Agreement, the rights of the Grantee are subject to all
of the terms and conditions of the Plan, the provisions of which are herein
incorporated by reference herein.



 

 

 

AFLAC INCORPORATED

 

By:

DANIEL P. AMOS

 

Title:

CHAIRMAN and CHIEF EXECUTIVE OFFICER



 

Acknowledgment:



The Grantee acknowledges by his or her signature on the attached Notice of Grant
of Stock Options and Stock Option Agreement that the Grantee has reviewed the
1997 Stock Option Plan (a copy of the 1997 Plan Prospectus is provided on the
Company's intranet under the benefits section of the Human Resources Department)
and agrees that the terms and conditions of the plan, as well as the terms
stated herein and upon the attached notice, are part of this Stock Option
Agreement.